Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 9, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  145646(92)                                                                                              Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                   SC: 145646
  v                                                                COA: 301546
                                                                   Lenawee CC: 09-014365-FC
  JEFFERY ALAN DOUGLAS,
             Defendant-Appellee.
  ______________________________/

          On order of the Chief Justice, the motion of the Michigan Attorney General to
  participate in oral argument by sharing ten minutes of the Lenawee County Prosecutor’s
  allotted time for argument is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               January 9, 2014
                                                                              Clerk